DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 7/26/22. Claims 1-20 are presented for examination.

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Koh, Llnam on 08/05/2022.
The application has been amended as follows: 

 1. (currently amended): An apparatus comprising: 
a memory storing instructions; and 
a processor configured to execute the instructions to: 
determine, by using a first machine learning algorithm among a plurality of machine learning algorithms, configuration settings for a display apparatus in dependence on one or more first input parameters indicative of one or more conditions that affect a user experience when a user views content reproduced on the display apparatus; 
predict, by using a second machine learning algorithm among the plurality of machine learning algorithms, an expected user response as a result of operating the display apparatus according to the determined configuration settings; 
search for an updated set of configuration settings that are expected to produce a user response that is closer to an intended result than the predicted user response; and 
control the display apparatus to operate according to the updated set of configuration settings, [and] 
wherein the processor is further configured to execute the instructions to obtain the updated set of configuration settings by using a third machine learning algorithm among the plurality of machine learning algorithms based on the determined configuration settings and the predicted user response,  

wherein the third machine learning algorithm is configured to take as an input the configuration settings determined by using the first machine learning algorithm and the user response predicted by using the second machine learning algorithm, and 
wherein the plurality of machine learning algorithms are different from each other. 

2. (currently amended): The apparatus according to claim 1, wherein the processor is further configured to execute the instructions to, based on [a] the first machine learning algorithm, receive the one or more first input parameters and output the determined configuration settings. 

3. (original): The apparatus according to claim 1, wherein the one or more first input parameters comprise one or more descriptors relating to content to be reproduced on the display apparatus. 

4. (original): The apparatus according to claim 3, wherein the content to be reproduced on the display apparatus comprises audio and/or visual content. 

5. (original): The apparatus according to claim 1, wherein the one or more first input parameters comprise one or more environmental parameters each indicative of a property of an environment in which the display apparatus is located. 

6. (original): The apparatus according to claim 5, wherein the one or more environmental parameters comprise at least one of: 
a background noise parameter indicative of a level of background noise in the environment in which the display apparatus is located; 
an acoustic parameter indicative of an acoustic property of the environment in which the display apparatus is located; and 
an ambient lighting parameter indicative of an ambient lighting condition in the environment in which the display apparatus is located. 

7. (original): The apparatus according to claim 5, wherein the one or more environmental parameters are received from one or more first sensors disposed in the environment in which the display apparatus is located. 

8. (currently amended): The apparatus according to claim 1, wherein the processor is further configured to execute the instructions to, based on [a] the second machine learning algorithm, receive the determined configuration settings as an input vector and to output a score indicative of the predicted user response. 

9. (previously presented): The apparatus according to claim 8, wherein the second machine learning algorithm is configured to receive one or more second input parameters indicative of one or more conditions that affect a user experience when the user views the content reproduced on the display apparatus. 

10. (previously presented): The apparatus according to claim 1, wherein the processor is further configured to execute the instructions to predict the expected user response by predicting whether the display apparatus is expected to capture the user’s attention when the content is reproduced on the display apparatus according to the determined configuration settings. 
11. (previously presented): The apparatus according to claim 8, wherein during or after reproduction of the content on the display apparatus according to the determined configuration settings, the processor is further configured to execute the instructions to receive data indicative of an actual user response to the reproduced content, and 
wherein the second machine learning algorithm is trained to improve an accuracy of future predictions of expected user responses based on the received data indicative of the actual user response and the configuration settings. 

12. (original): The apparatus of claim 11, wherein the data indicative of the actual user response to the reproduced content comprises data captured by one or more second sensors arranged to monitor the user. 

13. (previously presented): The apparatus according to claim 1, wherein the processor is further configured to execute the instructions to predict the expected user response by predicting an emotional response of the user when the content is reproduced according to the determined configuration settings. 

14. (currently amended): The apparatus of claim 1, wherein the processor is further configured to execute the instructions to, based on the third machine learning algorithm, receive the determined configuration settings and the predicted user response as an input vector and to output the updated set of configuration settings. 

15. (previously presented): The apparatus of claim 1, wherein the processor is further configured to execute the instructions to search for the updated set of configuration settings in dependence on one or more third input parameters indicative of one or more conditions that affect a user experience when the user views the content reproduced on the display apparatus. 

16. (previously presented): The apparatus of claim 1, wherein the processor is further configured to execute the instructions to receive the predicted user response and information indicative of the intended result, and 
wherein the predicted user response is indicative of whether the determined configuration settings are likely to achieve the intended result. 

17. (original): The apparatus of claim 16, wherein the intended result is a context-dependent result depending on a genre of the content to be reproduced on the display apparatus. 

18. (original): The apparatus of claim 17, wherein the information indicative of the intended result comprises metadata indicative of the genre of the content. 

19. (currently amended): A method comprising: 
determining, by using a first machine learning algorithm among a plurality of machine learning algorithms, configuration settings for a display apparatus in dependence on one or more first input parameters indicative of one or more conditions that affect a user experience when a user views content reproduced on the display apparatus; 
predicting, by using a second machine learning algorithm among the plurality of machine learning algorithms, an expected user response as a result of operating the display apparatus according to the determined configuration settings; 
searching for an updated set of configuration settings that are expected to produce a user response that is closer to an intended result than the predicted user response; and 
controlling the display apparatus to operate according to the updated set of configuration settings, 
wherein the searching for the updated set of configuration settings comprises obtaining the updated set of configuration settings by using a third machine learning algorithm among the plurality of machine learning algorithms, based on the determined configuration settings and the predicted user response, 
wherein the third machine learning algorithm is configured to take as an input the configuration settings determined by using the first machine learning algorithm and the user response predicted by using the second machine learning algorithm, and 
wherein the plurality of machine learning algorithms are different from each other. 
20. (currently amended): A non-transitory computer-readable medium storing instructions to be executed by one or more processors for performing a method comprising: 
determining, by using a first machine learning algorithm among a plurality of machine learning algorithms, configuration settings for a display apparatus in dependence on one or more first input parameters indicative of one or more conditions that affect a user experience when a user views content reproduced on the display apparatus; 
predicting, by using a second machine learning algorithm among the plurality of machine learning algorithms, an expected user response as a result of operating the display apparatus according to the determined configuration settings; 
searching for an updated set of configuration settings that are expected to produce a user response that is closer to an intended result than the predicted user response; and 
controlling the display apparatus to operate according to the updated set of configuration settings, 
wherein the searching for the updated set of configuration settings comprises obtaining the updated set of configuration settings by using a third machine learning algorithm among the plurality of machine learning algorithms, based on the determined configuration settings and the predicted user response, 
wherein the third machine learning algorithm is configured to take as an input the configuration settings determined by using the first machine learning algorithm and the user response predicted by using the second machine learning algorithm, and wherein the plurality of machine learning algorithms are different from each other. 


Allowable Subject Matter
3.    Claims 1-20, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Chakravarthula et al. (US 20130057573) discloses an electronic display comprising: a processor (claim 29 "a processor"); and a memory storing instructions executable by the processor (see par. 57), wherein the processor is configured to: determine configuration settings for a display apparatus in dependence on one or more first input parameters indicative of one or more conditions that affect a user experience when a user views content reproduced on the display apparatus (implicit in par. 76 "display brightness can be changed based on the amount of ambient light detected by the display"); predict an expected user response as a result of operating the display apparatus according to the determined configuration settings (see par. 76 "it may be determined that an older user requires a brighter screen than a younger user, so brightness of the screen can be automatically adjusted depending on the detected age of the user", which means that when the user is older the current display brightness may not be bright enough and the expected user response is that the brightness of the display is not adapted to his age and he doesn't like it ); search for an updated set of configuration settings that are expected to produce a user response that is closer to an intended result than the predicted user response (see par. 76 "it may be determined that an older user requires a brighter screen than a younger user, so brightness of the screen can be automatically adjusted depending on the detected age of the user") ; and control the display apparatus to operate according to the updated set of configuration settings (see par. 76 "it may be determined that an older user requires a brighter screen than a younger user, so brightness of the screen can be automatically adjusted depending on the detected age of the user.").
However, the Chakravarthula  reference fails to teach or render obvious the use of a first, second and third machine learning algorithms to take as input the configuration settings for a display in the manner recited in the claims. 
Accordingly, the limitations of claims 1-20 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-777629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
08/05/2022